DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statements (IDS) submitted on 09/04/2019 and 02/21/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 12, the limitation “said cross bearing at least in part radially overlapping the hub” refers to the Specification ([0085]) which discloses that “the cross bearing 154 in part radially overlaps the ring 15gear 80, the deformable 

    PNG
    media_image1.png
    866
    608
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 12 the limitation “said cross bearing at least in part radially overlapping the hub” is unclear, since it is uncertain how these two elements radially overlap each other when they clearly overlap only in the axial direction (see fig. 5). Therefore, for examination purposes this limitation will be construed as to refer to “said cross bearing at least in part axially overlapping the hub”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kobayashi et al. (US 2002/0135241, hereinafter “Kobayashi”).

Regarding claim 1, Kobayashi discloses a gearmotor (see fig. 1, [0016-0025]) comprising: 
a motor assembly (4) including a rotor (42) rotatable about an axis (1a), 
said rotor (42) including a rotor shaft (41), and 

a gear assembly ([0016-0020]) including an output shaft (70) rotatable about the axis (A1), and 
a gear system (3) configured to transmit rotation ([0007-0008], [0020-0021], [0024-0025]) from the rotor shaft (41) to the output shaft (70), said gear system (3) including a deformable gear (12, [0016-0017]) and a gear bearing (32), 
said gear bearing (32) coupling the rotor shaft (41) to the deformable gear (12), said deformable gear (12) defining a plurality of teeth (13, [0016]), said deformable gear (12) defining an interior space (IS, see annotated fig. 1), said rotor bearing (55) and said gear bearing (32) being received within said interior space (IS).

    PNG
    media_image2.png
    596
    454
    media_image2.png
    Greyscale

Regarding claim 2, Kobayashi discloses the gearmotor of claim 1, said rotor bearing (55) and said gear bearing (32) being entirely received within said interior space (IS, see annotated fig. 1).

Regarding claim 3, Kobayashi discloses the gearmotor of claim 1, said deformable gear (90) including a generally radially extending base (22) and a sidewall (21) extending generally axially from the base (22), said sidewall (21) defining the plurality of teeth (13) of the deformable gear (12), said sidewall (21) at least substantially circumscribing the rotor bearing (55) and the gear bearing (32).

Regarding claim 4, Kobayashi discloses the gearmotor of claim 3, said sidewall (21) defining axially spaced apart ends (left and right in fig. 1), said base (22) being disposed adjacent one of said ends (left end), said interior space (space radially inside “21”) being defined between said base (22) and the other of said ends (right end).

Regarding claim 5, Kobayashi discloses the gearmotor of claim 1, said gear system (3) further including a hub (31) configured such that rotation of the hub (31) corresponds to rotation ([0018], [0020-0021], [0024-0025]) of the rotor shaft (41), and 5a ring gear (2a, 11) defining a plurality of ring gear teeth ([0017]), said deformable gear (12) being at least in part disposed radially between (see fig. 1) said hub (31) and said ring gear (2a, 11), rotation of said hub (31) configured to cause deformation ([0016-0017]) of the deformable gear (12) and consequent engagement ([0016-0017]) of at least one of said teeth of the deformable gear (12) 10and a corresponding at least one of said ring gear teeth (2a, 11).  

Regarding claim 6, Kobayashi discloses the gearmotor of claim 5, said hub (31) configured to rotate in unison ([0018], [0020-0021], [0024-0025]) with said rotor shaft (41).  

Regarding claim 157, Kobayashi discloses the gearmotor of claim 6, said hub (31) being integrally formed ([0021], [0024-0025]) with a rotor shaft (41).  

Regarding claim 158, Kobayashi discloses the gearmotor of claim 5, said hub (31) presenting an elliptical outer face ([0017]).  

Regarding claim 159, Kobayashi discloses the gearmotor of claim 5, said gear bearing (32) being disposed between and engaging each of the hub (31) and the deformable gear (12).  

25 Regarding claim 1510, Kobayashi discloses the gearmotor of claim 5, said gear assembly further including a cross bearing (15-17, [0019]) at least in part radially overlapping (see fig. 1) said ring gear (2a, 11).
Regarding claim 1511, Kobayashi discloses the gearmotor of claim 10, said cross bearing (15-17) at least in part radially overlapping (see fig. 1) the deformable gear (12).  

Regarding claim 1512, Kobayashi discloses the gearmotor of claim 10, 5said cross bearing (15-17) at least in part radially (axially, as best understood, see 112 claim rejection) overlapping the hub (31).  

Regarding claim 1513, Kobayashi discloses the gearmotor of claim 10, said ring gear (2a, 11) and said cross bearing (15-17) at least in part cooperatively presenting a radially outermost face of the gearmotor (see fig. 1).  

Regarding claim 1514, Kobayashi discloses the gearmotor of claim 1, said gear assembly further including a coupler (23, 58) engaging each of the deformable gear (12) and the output shaft (70) such that the output shaft (70) rotates in unison (see their coupling and arrangement of bearings in fig. 1) with the deformable gear (12).  

15 Regarding claim 1515, Kobayashi discloses the gearmotor of claim 14, said coupler (23, 58) defining a bearing mount (58, [0022]) supporting the rotor bearing (55), such that the rotor bearing (55) is disposed between and engages each of the rotor shaft (41) and the bearing mount (58).  

Regarding claim 1516, Kobayashi discloses the 20gearmotor of claim 1, said motor assembly including a second rotor bearing (54) rotatably supporting the rotor shaft ([0021]), said rotor shaft (41) 

Regarding claim 1517, Kobayashi discloses the gearmotor of claim 16, said rotor including a rotor core (42), said rotor core (42) being at least in part fixed to the other (to the aft half which extends from midpoint of “51” to right end of “53”) of said fore and aft halves.

Regarding claim 1518, Kobayashi discloses the 5gearmotor of claim 16, said hub (31) being disposed axially between said rotor bearing (55) and said second rotor bearing (54).
  
Regarding claim 1519, Kobayashi discloses the gearmotor of claim 1, said rotor shaft (41) defining a rotor shaft lumen (“hollow interior”, [0023], see fig. 1), 10said output shaft (70) extending through said rotor shaft lumen (“hollow interior”, [0023], see fig. 1) such that the rotor shaft (41) at least in part circumscribes (see fig. 1) the output shaft (70).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2002/0135241) in view of Kanayama (US 2011/0116962).

Regarding claim 20, Kobayashi discloses the gearmotor of claim 19, further comprising: an electronics assembly (of the rotary encoder, [0023]) including a rotor shaft rotation sensor (62), said rotor including a rotor shaft position indicium (61), said rotor shaft rotation sensor (62) being radially spaced (see fig. 1) from said rotor shaft position indicium (61).

Kobayashi does not disclose an output shaft rotation 15sensor, said gear assembly including an output shaft position indicium; said output shaft rotation sensor being radially spaced from said output shaft position 20indicium.

However, Kanayama teaches (see fig. 2, [0031-0036]) an output shaft rotation 15sensor (9), a gear assembly (4, 6) including an output shaft position indicium (OSPI, see annotated fig. 2); said output shaft rotation sensor (9) being radially spaced (see fig. 2) from said output shaft position 20indicium (OSPI).

    PNG
    media_image3.png
    563
    539
    media_image3.png
    Greyscale

.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haniya et al. (US 2017/0036293) discloses a motor comprising a rotor shaft, an output shaft and a gear system with a deformable gear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834